United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 96-2774
      ___________

Diana Piantanida,                      *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Wyman Center, Inc., also known as      *
Kiwanis Camp Wyman,                    *
                                       *
           Appellee.                   *
      __________
                                           Appeals from the United States
      No. 96-2987                          District Court for the
      __________                           Eastern District of Missouri.

Diana Piantanida,                     *
                                      *
           Appellant,                 *
                                      *
     v.                               *
                                      *
Wyman Center, Inc., also known as     *
Kiwanis Camp Wyman,                   *
                                      *
           Appellee.                  *
                                 ___________

                            Submitted: April 18, 1997
                                Filed: June 23, 1997
                                 ___________
Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

MAGILL, Circuit Judge.

    The Wyman Center, Inc. (Wyman Center) demoted its
employee Diana Piantanida while she was on maternity
leave, allegedly because she had failed to perform her
professional duties in a timely manner prior to going on
leave. Piantanida brought this employment discrimination
action based on the Pregnancy Discrimination Act, 42
U.S.C. § 2000e(k) (1988 & Supp. IV 1992) (PDA), and the
Missouri Human Rights Act, Rev. Mo. Stat. §§. 213.010-
213.137, alleging that she had been demoted, and thereby
constructively discharged, because she was a "new mom."
The district court1 granted summary judgment against
Piantanida,   holding   that   Piantanida's  claim   for
discrimination based on her status as a new parent fell
outside the parameters of the PDA. We affirm.

                                       I.

    On June 15, 1992, Piantanida began working for the
Wyman Center, an organization dependent on charitable
donations,   as   an  executive   assistant.      One   of
Piantanida's key duties was to send form letters to
donors acknowledging their gifts to the Wyman Center. At
the end of an initial probationary period of her
employment,    Piantanida's   direct    supervisor    gave
Piantanida a favorable evaluation, but noted concerns


  1
   The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern
District of Missouri.

                                       -2-
with Piantanida's ability to meet deadlines and to stay
current with day-to-day projects. See Appellant's App.
at 275 (evaluation dated Sept. 15, 1992).      Piantanida
took maternity leave from her position on March 22, 1993.




                           -3-
    During Piantanida's maternity leave, the Wyman Center
allegedly discovered that Piantanida had failed to send
acknowledgment letters to donors for 83 gifts. On April
20, 1993, the Wyman Center notified Piantanida that she
would be given a different position when she returned
from her maternity leave because of         her apparent
inability to complete the acknowledgment letters in a
timely    manner.     The   new   position    had   fewer
responsibilities and a salary of about half of the old
position.

    Piantanida has agreed that her demotion was not based
on her pregnancy or her maternity leave.     See Dep. of
Diana Piantanida at 137-40, reprinted in Appellant's App.




                           -4-
at 204.2     Piantanida, however, claims that, when she spoke

  2
   The following testimony was presented by Piantanida at her deposition:

      Question (by defense counsel): So it would be fair to say the sole reason
      you think that your demotion was caused by--well, you tell me what it is
      you think that the change in the job structure with you was related to your
      maternity leave?

      Answer (by Piantanida): I was told by Dave Hilliard that he told Lorrie
      Goecker to create a position for a new mom to handle.

      Q.    Okay. Was there any--was there anything else?

      A.     This new position being created is the main reason, because there's
      no justification that this position should be made, other than now I have
      a new baby and I wouldn't be capable of doing the job.

      Q.     So this was related not to your pregnancy, not to your maternity,
      but being a new mother?

      A.    Correct.

      ...


      Q.     So is it fair to say that the sole comment that you're relying upon is
      the comment that you allege Mr. Hilliard said, that this would be a good
      job for a new mom?

      A.    Correct.

      Q.    Was there anything else at Wyman that you think was responsible
      for moving you into this new job?

      A.    No.


                                          -5-
with the Wyman Center




Dep. of Diana Piantanida at 138-39 (emphasis added), reprinted in Appellant's App.
at 204.

                                       -6-
about the new position, the Wyman Center's Executive
Director, David Hilliard, told her that she was being
given a position "for a new mom to handle." Id. at 138,
reprinted in Appellant's App. at 204.         Piantanida
declined to accept the new position because of its low
pay. The person who replaced Piantanida received as much
as Piantanida received in her original position; i.e.,
almost twice as much as Piantanida was offered for the
new position.

    Piantanida brought this Title VII action against the
Wyman Center, alleging pregnancy discrimination.      The
district court granted summary judgment to the Wyman
Center, and ordered Piantanida to pay $1743.46 in costs.
The court held that discrimination based on one's status
as a new parent is not prohibited by the PDA, and that
Piantanida had therefore failed to state a claim. See
Mem. (June 4, 1996) at 21, reprinted in Appellant's Add.
at 22. The court also reached the alternative holding
that summary judgment was proper even if this status is
protected by the PDA. See id. ("Assuming arguendo that
the plaintiff's claim of discrimination as a 'new mother'
comes within the purview of the PDA, . . . plaintiff
fails to produce sufficient evidence showing a material
issue of fact exists on whether the defendant treated the
plaintiff




                           -7-
less favorably than others because of her pregnancy,
childbirth,   and/or  related medical  conditions.").
Piantanida now appeals.

                          II.

    This Court reviews a grant of summary judgment de
novo, taking all of the facts and inferences from the
facts in the light most favorable to the nonmovant. See
Zakrzewski v. Fox, 87 F.3d 1011, 1012 (8th Cir. 1996).
Summary judgment is appropriate where "there is no
genuine issue of material fact and the moving party is
entitled to judgment as a matter of law." Id.

    Title VII was amended to prohibit discrimination
based on pregnancy after the Supreme Court in General
Electric Co. v. Gilbert, 429 U.S. 125, 145-46 (1976),
held that pregnancy discrimination was not based on
gender. The amended statute provides that:

    The terms "because of sex" or "on the basis of
    sex" include, but are not limited to, because of
    or on the basis of pregnancy, childbirth, or
    related medical conditions; and women affected
    by pregnancy, childbirth, or related medical
    conditions shall be treated the same for all
    employment-related purposes, including receipt
    of benefits under fringe benefit programs, as
    other persons not so affected but similar in
    their ability or inability to work, and nothing
    in section 2000e-2(h) of this title shall be
    interpreted to permit otherwise. . . .

42 U.S.C. § 2000e(k) (emphasis added).



                           -8-
    Piantanida has agreed that her dismissal was not
directly related to either her pregnancy itself or her
decision to take maternity leave. We are thus faced with
the narrow question of whether being discriminated
against because of one's status as a




                           -9-
new parent is "because of or on the basis of pregnancy,
childbirth, or related    medical conditions," id., and
therefore violative of the PDA.

    In examining the terms of the PDA, we conclude that
an individual's choice to care for a child is not a
"medical condition" related to childbirth or pregnancy.
Rather, it is a social role chosen by all new parents who
make the decision to raise a child. While the class of
new parents of course includes women who give birth to
children, it also includes women who become mothers
through adoption rather than childbirth and men who
become fathers through either adoption or biology. An
employer's discrimination against an employee who has
accepted this parental role--reprehensible as this
discrimination might be--is therefore not based on the
gender-specific biological functions of pregnancy and
child-bearing, but rather is based on a gender-neutral
status   potentially   possessible   by  all   employees,
including men and women who will never be pregnant. Cf.
Krauel v. Iowa Methodist Med. Ctr., 95 F.3d 674, 679-80
(8th Cir. 1996) (holding that an employer's denial of
fertility treatments under insurance benefits is not a
violation of PDA, and noting that "[p]otential pregnancy,
unlike infertility, is a medical condition that is sex-
related because only women can become pregnant. In this
case . . . the policy of denying insurance benefits for
treatment of fertility problems applies to both female
and male workers and thus is gender-neutral"); Troupe v.
May Dep't Stores Co., 20 F.3d 734, 738 (7th Cir. 1994)
(holding that PDA plaintiff's complaint, that she was
terminated because her employer did not believe that she
would return from her maternity leave, was not a

                           -10-
violation of Title VII, and noting that a male employee
on medical leave could also be terminated due to
employer's fear that he would not return).

    Piantanida's claim of discrimination based on her
status as a new parent is not cognizable under the PDA.
Cf. Piraino v. International Orientation Resources Inc.,
84 F.3d 270, 274 (7th Cir. 1996) (holding that a
plaintiff successfully alleged pregnancy discrimination,
and stating that "[t]his is therefore not a case in which
the claim relates only to an employer's refusal to hire
(or reinstate) a mother with a young child, without




                           -11-
a hint of any role that the earlier pregnancy played in
the decision"     (emphasis added)).     Piantanida has
therefore failed to state a claim for relief under Title
VII. Accordingly, we affirm the district court's grant
of summary judgment against her. See Troupe, 20 F.3d at
738 (noting that plaintiff "has made no effort to show
that if all the pertinent facts were as they are except
for the fact of her pregnancy, she would not have been
fired. So in the end she has no evidence from which a
rational trier of fact could infer that she was a victim
of pregnancy discrimination").3

                                       III.

    Piantanida   also   appeals  the   district  court's
assessment of costs against her. Piantanida's argument
that the district court erred in its assessment of costs
is premised entirely on her argument that the district
court erred in its grant of summary judgment. See Reply
Br. at 26 ("With respect to the order taxing costs,
plaintiff has no substantive objections to raise.
Plaintiff merely seeks to have the order vacated should
the Court reverse the district court's grant of summary
judgment in this case."). Because we conclude that the
district court did not err in granting summary judgment
against Piantanida, we also affirm its assessment of
costs against her.




   3
    Because we affirm the district court's grant of summary judgment on the basis that
Piantanida has failed to state a cognizable claim under Title VII and the PDA, we do
not consider the district court's alternative grant of summary judgment.

                                        -12-
A true copy.


    Attest:


        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -13-